978 F.2d 1257
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of AMERICA, Plaintiff-Appellee,v.Russell Thomas PALMER, Jr., Defendant-Appellant.
No. 92-6273.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 13, 1992Decided:  October 19, 1992

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.  James C. Turk, Chief District Judge.  (CR-76-43, CR-77-4, CA-91-720)
Russell Thomas Palmer, Jr., Appellant Pro Se.
Richard Albert Lloret, Office of the United States Attorney, Roanoke, Virginia;  Sharon A. Gervasoni, United States Parole Commission, Chevy Chase, Maryland, for Appellee.
W.D.Va.
Affirmed.
Before WIDENER, PHILLIPS, and LUTTIG, Circuit Judges.
PER CURIAM:

OPINION

1
Russell Thomas Palmer, Jr., appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).*  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Palmer, Nos.  CR-76-43, CR-77-4, CA-91-720 (W.D. Va.  Feb. 21, 1992).  We deny Palmer's motion for appointment of counsel.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 Though denominated as a motion under § 2255, Palmer's pleading should have been treated as a petition under 28 U.S.C. § 2241 (1988), because it sought review of actions of the Parole Commission.   Doganiere v. United States, 914 F.2d 165, 169-70 (9th Cir. 1990), cert. denied, 59 U.S.L.W. 3653 (U.S. 1991).  However, this does not alter the analysis